USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES TEOMA EES SEED
Mei feng CHEN (A077 772 218), DOC #:
DATE FILED: 2/11/2020
Plaintiff,
-against- 19 Civ. 11696 (AT)
William Barr, U.S. Attorney General, ORDER

U.S. Department of Justice
Kevin McAleenan, Acting Secretary

U.S. Department of Homeland Security,
Kenneth T. Cuccinelli, Acting Director

U.S. Citizenship and Immigration Service
Susan Quintana, Field Office Director,

U.S. Citizenship & Immigration Services

New York City District Office
Christopher Wray, Director,

Federal Bureau of Investigation

 

Defendants.
ANALISA TORRES, District Judge:

The initial pretrial conference scheduled for February 20, 2020 is RESCHEDULED to
February 19, 2020, at 11:40 a.m. By February 13, 2020, the parties shall submit their joint letter
and proposed case management plan.

SO ORDERED.

Dated: February 11, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
